Citation Nr: 0101185	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a psychiatric 
disorder.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had verified active duty from May 1980 to June 
1984 and from August 1990 to July 1991 and she also served in 
the U. S. Navy Reserves.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  RO decisions 
in September 1998 and February 1999 denied the claims at 
issue as not well grounded.  

The veteran testified at a September 12, 2000 hearing before 
the undersigned that she had initially injured her left knee 
and low back during basic training but also injured both 
knees, and apparently her low back, in a vehicular accident 
in September 1994 while employed with U.P.S. (but she has 
elsewhere indicated that she was on reserve duty when the 
accident occurred) (pages 4, 7 and 9).  She testified that 
the physical problems stemming from her disabilities of her 
low back and both knees led to chronic depression (page 3).  
She had not received workers' compensation, because she had 
been only a part-time employee with U.P.S., but had received 
Social Security disability benefits since 1997 (page 12).  

Despite RO attempts, there has been no verification of her 
duty status on September 9, 1994 (a Wednesday) and records 
pertaining to her award of Social Security disability 
benefits are not on file.  

The April 1999 statement of the case (SOC) indicates that the 
notice of disagreement (NOD) (in which the veteran alleged 
that not all military reserve service medical records had 
been obtained) initiating this appeal was received in March 
1999 from a February 1999 rating action.  However, the 
veteran was notified in August 1997 of a July 1997 rating 
decision denying service connection for degenerative disc 
disease (DDD) of the lumbar spine and chondromalacia patella 
of the left knee.  While no document purporting to be an NOD 
was received, additional evidence in support of those claims 
was received in September 1997 and VA Form 21-4138, Statement 
in Support of Claim, was received in September 1997 within 
the one-year appeal period, indicating that the veteran 
wished to "reopen" her claim.  Accordingly, the RO should 
determine whether the July 1997 rating action is final, 
requiring the submission of new and material evidence to 
reopen those claims.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  To the extent that they are not 
already on file, the RO should obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for the disorders at issue since 1991.  
This should include not only all 
hospitalization and treatment records 
following a September 1994 vehicular 
accident, when she alleges she was on 
reserve duty, but also records 
pertaining to any hospitalization and 
treatment following a second vehicular 
accident on July 24, 1995.  After 
securing the necessary release, the RO 
should obtain these records.  All 
records obtained should be added to the 
claims folder.  

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service, and 
particularly her duty status in 
September 1994 when she was involved in 
a vehicular accident.  

3.  The RO should make another attempt 
to secure all of the veteran's service 
medical records pertaining to treatment, 
evaluation, observation or 
hospitalization following the September 
1994 vehicular accident through official 
channels.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


